Citation Nr: 1431136	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  07-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial (compensable) rating for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to July 9, 2007, and from January 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from June 1954 to June 1957.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, consistent with a December 2010 Joint Motion for Partial Remand (JMPR), the claim for a TDIU was remanded for additional development and has now been returned for additional appellate consideration.  Since the 2011 remand, the RO has also a compensable rating for bilateral hearing loss in a January 2014 supplemental SOC (SSOC).  The Veteran submitted timely substantive appeals as to these denials, and those claims will also be addressed in this decision.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue of entitlement to a TDIU prior to July 9, 2007, and from January 1, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's service-connected bilateral hearing loss is manifested by pure tone thresholds in four frequencies from 1000 to 4000 Hertz that average no more than 35 decibels in the right ear and 34 decibels in the left ear, with speech recognition of no less than 88 percent in the right ear and 84 percent in the left ear, which corresponds to Level II hearing in both ears.  


CONCLUSION OF LAW

The schedular criteria for an initial (compensable) disability rating for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.385, 4.85-4.87, Diagnostic Code (DC) 6100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the claim on appeal decided herein.  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1) (2013).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Regarding the claim for an initial (compensable) rating for bilateral hearing loss, the Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in May 2004 and December 2005.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2013) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In the present case, service treatment records (STRs), private treatment records, VA treatment records, and the Veteran's statements have been obtained and associated with the claims file.  

Further, VA provided audiometric examinations on several occasions, to include May 2006, December 2010, and October 2011, with speech recognition scores in August 2012, in order to obtain medical evidence as to the current severity of the Veteran's hearing impairment.  The examinations of record are adequate because they were performed by medical professionals and were based on a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered the Veteran's reported medical history and lay statements concerning his hearing loss.  The examination reports are accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained for this issue.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claim and VA met its duty to assist the Veteran.  


Increased (Compensable) Evaluation for 
Bilateral Hearing Loss

Service connection for bilateral hearing loss was established upon rating decision in May 2006 and a noncompensable rating was assigned.  The Veteran claims that a compensable rating is warranted.  

Laws and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2013).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2013).  See 38 C.F.R. § 4.85(c) (2013).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2013).  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, supra.  

Background

The evidentiary record contains VA audiological examinations for rating purposes conducted in May 2006, December 2010, October 2011.  These evaluations are considered the most competent, reliable, and probative evidence of record.  The results of the May 2006 VA examination show pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
20
25
30
LEFT

15
20
30
30

The average pure tone threshold loss was 24 decibels in the right and left ears.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  Bilateral sensorineural hearing loss was the diagnosis.  

Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in the right ear and also in the left ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, DC 6100 (2013).  

On the authorized audiological evaluation in December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
20
25
40
LEFT

20
30
40
50

The average pure tone threshold loss was 26.25 decibels in the right ear and 35 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 84 percent in the left ear.  The diagnosis was sensorineural hearing loss in the right ear and mixed loss in the left ear.  

Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in the right ear and Level II in the left ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, DC 6100 (2013).  

On the authorized audiological evaluation in October 2011, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
25
30
45
LEFT

25
25
40
45

The average pure tone threshold loss was 31 decibels in the right ear and 34 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  

Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level II in the right ear and Level II in the left ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, DC 6100 (2013).  

VA virtual electronic treatment records reflect that in August 2012 the Veteran was noted to have excellent speech recognition of 96 percent in the right ear and 92 percent in the left ear.  It was also noted that the late 2001 audiogram was "hardly different" from an audiogram in 2004.

The Board has also considered the Veteran's service-connected hearing loss under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  However, the audiometric evidence does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as he does not have a pure tone threshold of 55 decibels or more in all four frequencies in either ear or a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 4.86 (2013) is not for application in this case.  

In summary, the most competent and probative evidence of record shows the Veteran's service-connected bilateral hearing loss as reflected Table VII of 38 C.F.R. § 4.85 (2013), is entitled to a noncompensable disability rating, and no more.  Indeed, the competent and probative evidence of record does not reflect that the Veteran's hearing impairment is manifested by the level of severity needed to be compensable under the rating criteria.  

Finally, in view of the Court's holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected hearing loss disability.  However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the Veteran's claim for service connection in January 2004, has hearing loss disability been more disabling than as currently rated under this decision.  

Consequently, the Board finds that the disability rating assigned in this decision adequately reflects the clinically established impairment experienced by the Veteran.  As the evidence preponderates against the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss, the benefit of the doubt doctrine is inapplicable, and an increased initial rating is denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert, supra.  


Extraschedular Considerations

The Board has also considered whether referral for an extraschedular rating is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

The weight of the credible evidence establishes that the Veteran's hearing loss symptoms do not more closely approximate the criteria for a higher rating.  See 38 C.F.R. § 4.7 (2013).  Moreover, there have been no periods of time, since the effective date of service connection, during which his hearing impairment has been more than noncompensably disabling, and thus a higher "staged rating" is not warranted.  As the preponderance of the evidence is against the claim for a higher initial rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert, supra.  


ORDER

Entitlement to an initial (compensable) disability rating for service-connected bilateral hearing loss is denied.  


REMAND

The issue of entitlement to a TDIU, prior to and after the Veteran's right knee replacement surgery on July 9, 2007, is remanded for additional development.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.  

Moore, 1 Vet. App. at 359.  

As noted above, a claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).  

In this case, the Veteran's primary service-connected disability is right knee arthroplasty.  He is also service connected for tinnitus, and a 10 percent rating has been in effect since August 9, 2005.  His service-connected bilateral hearing loss has never received a compensable rating.  His combined schedular rating for his service-connected disabilities was zero percent from June 11, 1957; 20 percent from January 29, 2004; 40 percent from August 9, 2005; (a temporary total rating was assigned from July 9, 2007, as a result of right knee surgery); 40 percent from January 1, 2009; and 60 percent from March 9, 2009.  Thus, the minimum schedular criteria for a TDIU have never been met.  However, as pointed out by the Court in the 2010 JMPR, the Board failed to consider all relevant evidence when it denied the claim for a TDIU in May 2010.  Specifically, the Board failed to consider the Veteran's education and work experience in determining if he was able to engage in substantially gainful employment prior to and after his knee replacement surgery in July 2007.  

It is noted that the record includes a private physician's July 2006 note which states that the Veteran had worked in the seafood industry all of his life which involved manual labor.  The doctor opined that the Veteran could not perform physical labor due to his right knee disability at that time.  A total right knee replacement was recommended, and as already noted, the Veteran underwent such in July 2007.  The Board also notes that there is report in the record that the Veteran had a high school education.  The same private physician who supplied the July 2006 note also provided a June 2008 report wherein he opined that the Veteran was at 75 percent.  When seen by VA in March 2009, the Veteran denied being incapacitated for the past 12 months.  Each of these documents is pertinent to the claim for a TDIU both prior to and after the July 2007 right knee surgery.  

As noted above, the minimum schedular criteria for a TDIU have not been met at any time.  38 C.F.R. § 4.16(a) (2013).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2013).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2013).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) (2013), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Based upon the physicians' statements of record as well as the Veteran's education and work experience, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU prior to and after left knee replacement surgery on July 9, 2007.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to and after the Veteran's right knee replacement surgery on July 9, 2007.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2013).  

2.  After completing this and any other development deemed necessary, readjudicate the issue of entitlement to a TDIU prior to and after right knee replacement surgery on July 9, 2007.  If the benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review after they have had an adequate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


